 Case 8:20-cv-00043-SB-ADS Document 192-24 Filed 05/14/21 Page 1 of 7 Page ID
                                  #:3920




Summary Judgment Ex. 45a

                        Storm Declaration
                                Exhibit A
        Case 8:20-cv-00043-SB-ADS Document 192-24 Filed 05/14/21 Page 2 of 7 Page ID
                                         #:3921

Schneider, Dani (CFPB)

From:                 Thera Storm
Sent:                 Thursday, March 11, 2021 12:42 PM
To:                   Schneider, Dani (CFPB)
Subject:              Fwd: LOAN CONSOLIDATION DOCUMENTS
Attachments:          LOAN CONSOLIDATION DOCUMENTS.pdf


CAUTION: This email originated from a non‐government domain. DO NOT click links or open attachments unless you recognize
and/or trust the sender. Contact Cybersecurity Incident Response Team (CSIRT) at 202‐435‐7200 or report a suspicious email.


Sent from my iPhone

Begin forwarded message:

        From: doc info <docs@clientenrollment.com>
        Date: December 2, 2015 at 1:32:11 PM PST
        To:
        Subject: LOAN CONSOLIDATION DOCUMENTS


        Dear Thera Storm,

        Thank you for selecting us to prepare your student loan consolidation documents. Attached are
        very important documents that we will need you to review, sign & return.

        PLEASE DO NOT SEND PHOTOGRAPHS OF YOUR DOCUMENTS! THEY WILL
        NOT ACCEPTED BY THE DEPARTMENT OF EDUCATION.


        Your PDF attachent contains the following:
           1. Welcome Letter – A brief welcome letter detailing the next steps of the process.

            2. Payment Schedule (please print & retain for your records) – This is your payment
                 schedule for your document preparation fee. If you need to make any changes to your
                 payment method or schedule, please call us 72 hours in advance prior to your next
                 payment date (888-717-5721)

            3. Forbearance Request (needs to be hand-signed) – Please return this document to us
                 ASAP. This will allow us to request a forbearance on your behalf to your current loan
                 servicers while the consolidation is being processed.
                    PLEASE NOTE: Make sure you continue to make your regularly scheduled student
                        loan payments until your forbearance or consolidation is approved. It takes
                        approximately 14 business days to receive approval of the forbearance from your
                        loan servicer.

            4. Promissory Note/Consolidation Application (needs to be hand-signed) – This is your
                 consolidation and needs to be returned to us as soon as possible.


                                                                1
Case 8:20-cv-00043-SB-ADS Document 192-24 Filed 05/14/21 Page 3 of 7 Page ID
                                         #:3922
   5. Graduated/Standard Repayment Plan Form Request – This is the form that will
      change your repayment plan as discussed and also needs to be hand-signed and returned
      to us as soon as possible.

     You can return your documents using one of the methods below:

     1. Email – You may scan and email the signed document to us
          at docs@clientenrollment.com.

     2. Fax – You may fax the signed document to 888.717.5722

Mail *(This is the slowest method)* 3 Whatney Suite 100 Irvine, CA 92618


Thank you again for choosing us for your document preparation needs. If you have any
questions, please call us at 888-717-5721.

If you need to reschedule a payment before it’s drafted, please contact us at least three days beforehand
(keeping in mind that we are not open on the weekend). Any less than that and we will not be able to
make the change in time. Please call Client Services at 888-717-5721 and anyone can help you
reschedule.


If there is a declined payment for any reason, we will need to reschedule the payment as well as collect an
additional $25 service fee for the unsuccessful payment (this is over and above the document preparation
fee). Please make sure we have the correct banking information on file and let us know of any
changes. We verify your payment info with you during your compliance call, but please call to double
check if you’re uncertain.



Best regards,

Mariza Duarte
Processing Department
3 Whatney, Irvine CA 92618
Te1 888.717.5721 Fax 888.717.5722
This e‐mail and any attachments may contain confidential and privileged information. If you are not the intended recipient, please
notify the sender immediately by return e‐mail, delete this e‐mail and destroy any copies. Any dissemination or use of this
information by a person other than the intended recipient is unauthorized and may be illegal.




                                                                 2
Case 8:20-cv-00043-SB-ADS Document 192-24 Filed 05/14/21 Page 4 of 7 Page ID
                                 #:3923
                                                   IMMEDIATE ACTION REQUIRED


12/02/2015

Thera Storm

San Diego CA,




Thank you for selecting us to process and prepare all of your student loan consolidation/repayment plan
change documents. With the typical application process taking between 45 to 60 days to finalize,
communication is imperative during this time. In an effort to keep you informed and provide the best level
of service, be advised that certain information may be requested from you during this process.

In this package, you will find your document preparation fee payment schedule, forbearance request,
promissory note, additional loan listing (if applicable), repayment plan form and a tax form. Please refer to
the easy steps below to complete the necessary attached documents.

        Step 1: Sign the paperwork where “HIGHLIGHTED”
        Step 2: Please sign and return documents ASAP
                Email – Email to Docs@ůŝĞŶƚŶƌŽůůŵĞŶƚ͘ĐŽŵ
                Fax – Fax to 888-ϳϭϳ-ϱϳϮϮ
                Mail – *Slowest Method* ϯ tŚĂƚŶĞǇ, ^ƵŝƚĞ ϭϬϬ, Irvine CA 926ϭϴ

Within 5-7 business days, you will receive a phone call confirming receipt of your package. Please note your
upcoming document preparation fee payment and dates so you can budget accordingly. Until your
application is approved, you must remain current on all of your loan payments.


If you have any questions, please call 888-ϳϭϳ-ϱϳϮϭ during business hours: Monday-Friday 8AM-ϰPM PST.

Sincerely,



Docuprep Center
Processing Department
ϯ tŚĂƚŶĞǇ ^ƵŝƚĞ ϭϬϬ | Irvine, CA 926ϭϴ
Tel 888-ϳϭϳ-ϱϳϮϭ | Fax 8ϴϴ-ϳϭϳ-ϱϳϮϮ
Case 8:20-cv-00043-SB-ADS Document 192-24 Filed 05/14/21 Page 5 of 7 Page ID
                                 #:3924
                      Exhibit “B” to Service Agreement
                               Draft Schedule


            1st Draft Date                    12/11/2015

            1st Draft Amount                    $799.00




            2nd Draft Date

            2nd Draft Amount



            3rd Draft Date

            3rd Draft Amount



            4th Draft Date

            4th Draft Amount



             5P NBLF DIBOHFT UP UIF BCPWF QBZNFOU TDIFEVMF PS UP
            EJTDVTT ZPVS BDDPVOU QMFBTF DPOUBDU VT BU 
Case 8:20-cv-00043-SB-ADS Document 192-24 Filed 05/14/21 Page 6 of 7 Page ID
                                 #:3925
Case 8:20-cv-00043-SB-ADS Document 192-24 Filed 05/14/21 Page 7 of 7 Page ID
                                 #:3926
